IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-86,569-01



                     EX PARTE WILLIE ROY JENKINS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   IN CAUSE NO. CR-10-1063 IN THE 274 TH JUDICIAL DISTRICT COURT
                            HAYS COUNTY



       Per curiam.


                                           ORDER

       In June 2013, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 On February 24, 2015, the State filed in this Court its brief

on Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b), Applicant’s


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                     Jenkins - 2

initial application for a writ of habeas corpus was due to be filed in the trial court on or

before July 9, 2015, assuming a motion for extension was timely filed and granted. See

Art. 11.071 §§ 4(a) and (b).

       On March 29, 2017, because it had been more than a year and a half since the

application was due to be filed in the trial court, we ordered the trial court to resolve any

remaining issues in the case within 180 days of the date of the order. See Ex parte

Jenkins, No. WR-86,569-01 (Tex. Crim. App. Mar. 29, 2017) (not designated for

publication). In the same order, we ordered the clerk to immediately thereafter transmit

the complete record in the case to this Court. Id. Over three years later, no record in this

case has been transmitted to this Court.

       Accordingly, we order the trial court to resolve any remaining issues in the case

within 60 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish